Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection arising from various new matter issues as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 48 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
It is not known what is meant by “the top surface of the interlayer is exposed from covering of the bottom layer.”  The top surface is not adjacent to the bottom layer. Any figure of Funao is considered to read on the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12 and 23-40 are rejected under 35 U.S.C. 103 as being obvious over WO 2013111419 to Funao.
Regarding Claim 1, Funao teaches an optical package, comprising: 
a first substrate 11, and 
a multi-layered structure 13-16 disposed adjacent to a top surface of the first substrate, wherein the multi-layered structure has a bottom layer 13 and a top layer 16, and the bottom layer comprises a left lateral edge extending outwardly beyond a left lateral edge of the top layer (left sides of 13 and 16); and a light concentrating layer 17 disposed over a top surface of the top layer.  
Funao does not explicitly teach a right lateral edge extending outwardly beyond a right lateral edge of the top layer, and a first distance between a left side end of the light concentrating layer and the left lateral edge of the top layer is substantially equal to a second distance between a right side end of the light concentrating layer and the right lateral edge of the top layer.  However, rearrangement of parts with respect to the prior art does not distinguish over the prior art unless the rearrangement would have modified the operation of the device (MPEP 2144.04(VI)(C)).  In this case, a review of the specification and the record does not show how the claimed device would operate differently. The only difference between Funao and the claimed invention (as embodied in Fig. 4) is that the layers of Funao are stacked to one side of the base substrate and the instant invention are centered on the base substrate. There is nothing on the record to suggest the two devices would operate differently.

Regarding Claim 12, Funao teaches an optical package, comprising: 
a first carrier 11 having an optical sensing region (not numbered, inherent to an optical sensor) and a pad 45, and an optical structure 13- 17 disposed on the first carrier, wherein the optical structure covers the optical sensing region and exposes the pad of the first carrier (see Fig. 14), but does not explicitly teach that the optical structure has a sidewall which is inclined. 
However, the configuration of the claimed element container is a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration is significant.  In this case, the inclined sidewalls are mentioned in passing with no explanation of any criticality.

Regarding Claims 41-43, Funao teaches the optical package of claim 1, but does not explicitly teach that the left lateral edge of the bottom layer and the left lateral edge of the top layer are collectively stepwise, and the right lateral edge of the bottom layer and the right lateral edge of the top layer are collectively stepwise or  the left lateral edge of the bottom layer is nonparallel with the right lateral edge of the bottom layer, and the left lateral edge of the top layer is nonparallel with the left lateral edge of the top layer, or that the multi-layered structure has an interlayer disposed between the bottom layer and the top layer, and a third distance between a left lateral edge of the interlayer and the left lateral edge of the bottom layer is substantially equal to a fourth distance between a right lateral edge of the interlayer and the right lateral edge of the bottom layer.
However, these are mere changes in shape (MPEP 2144.04(IV)(B)) and arrangement (see above) with respect to Funao. Nothing on the record indicates that these embodiments would operate differently than the embodiments of Funao. The specification lists the several embodiments and describes them in full, but does not show any particular advantage, unexpected result, or other benefit from any of them.

Regarding Claim 44, Funao teaches the optical package of claim 1, wherein the multi-layered structure has an interlayer 13 disposed between the bottom layer and the top layer, and a fifth distance between a left lateral edge of the interlayer and the left lateral edge of the top layer is substantially equal to a sixth distance between a right lateral edge of the interlayer and the right lateral edge of the top layer (see above regarding rearrangement of parts).

Regarding Claim 45, Funao teaches the optical package of claim 1, wherein the bottom layer has a top surface and a bottom surface more adjacent to the top surface of the first substrate than the top surface of the bottom layer is, the multi-layered structure further comprises an interlayer 14 stacked over the top surface of the bottom layer, and a lateral surface of the bottom layer is exposed from the interlayer (see Fig. 10 for example).

Regarding Claim 46, Funao teaches the optical package of claim 45, wherein the top layer is stacked over a top surface of the interlayer, the interlayer is disposed between the bottom layer and the top layer, and a lateral surface of the interlayer is exposed from the top layer (see Fig. 10 for example).

    PNG
    media_image1.png
    253
    443
    media_image1.png
    Greyscale

Regarding Claim 47, Funao teaches the optical package of claim 46, wherein the top surface of the interlayer is at least partially exposed from covering of the top layer.


    PNG
    media_image2.png
    253
    443
    media_image2.png
    Greyscale

Regarding Claim 48, Funao teaches the optical package of claim 47, wherein the top surface of the interlayer is exposed from covering of the bottom layer (top surface does not cover the bottom layer).

Regarding Claim 49, Funao teaches the optical package of claim 48, wherein the top surface of the bottom layer is exposed from covering of the top layer (see above).

Regarding Claim 50, Funao teaches the optical package of claim 46, wherein the bottom layer and the interlayer cover an optical sensing region of the first substrate, the interlayer is a light blocking layer and defines a plurality of apertures (15a-c) over the optical sensing region, and the plurality of apertures defined by the light blocking layer is configured to allow a light within a predetermined wavelength range to pass through (each of the unit filters 15a-c are color filters for different wavelengths, therefore each is an “aperture” for a particular wavelength).

Regarding Claim 51, Funao teaches the optical package of claim 46, but does not explicitly teach that the interlayer comprises a left lateral edge extending outwardly beyond the left lateral edge of the top layer and a right lateral edge extending outwardly beyond the right lateral edge of the top layer, and wherein the left lateral edge of the bottom layer extends outwardly beyond the left lateral edge of the interlayer, and the right lateral edge of the bottom layer extends outwardly beyond the right lateral edge of the interlayer (see again rearrangement of parts; no difference in operation between the devices merely because the filter 14 does not extend past the top layer).

Regarding Claim 52, Funao teaches the optical package of claim 1, but does not explicitly teach that a seventh distance between the light concentrating layer and the left lateral edge of the bottom layer is substantially the same as a eighth distance between the light concentrating layer and the right lateral edge of the bottom layer (see again rearrangement of parts; no difference in operation between the devices merely because the filter 14 does not extend past the top layer).

Regarding Claim 53, Funao teaches the optical package of claim 12, wherein the first sidewall is substantial smooth (see Fig. 10).

Regarding Claim 54, Funao teaches the optical package of claim 53, wherein the optical structure comprises a bottom layer and an interlayer spaced apart from the first substrate by the bottom layer, and the optically transparent layer encapsulates the bottom layer and the interlayer of the optical structure (see again rearrangement of parts).

Regarding Claim 55, Funao teaches the optical package of claim 12, wherein the first sidewall of the optically transparent layer and a bottom layer of the optical structure are collectively stepwise (see again rearrangement of parts)..

Regarding Claim 56, Funao teaches the optical package of claim 55, the optical structure comprises a top layer disposed over the bottom layer, wherein the bottom layer has a top surface over the upper surface of the first substrate, and the top surface of the bottom layer extends between a lateral surface of the bottom layer of the optical structure and the first sidewall of the optically transparent layer (see again rearrangement of parts).

Regarding Claim 57, Funao teaches the optical package of claim 12, wherein the optically transparent layer comprises a second sidewall opposite to the first sidewall, and the first sidewall is nonparallel with the second sidewall (see again rearrangement of parts).

Regarding Claim 58, Funao teaches the optical package of claim 57, wherein the optical structure comprises a bottom layer and an interlayer, and a lateral surface of the bottom layer is nonparallel with a lateral surface of the interlayer (see again rearrangement of parts).

Examiner’s note:
Applicants reply should focus on how the several embodiments claimed would operate differently than Funao. Assertions of difference in operation should be supported by the record. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812